Title: Treasury Department Circular to the Collectors and Surveyors of the State of Virginia, 18 May 1790
From: Treasury Department,Hamilton, Alexander
To: Collectors and Surveyors of the State of Virginia


Sir
Treasury Department May 18th 1790

I am informed through one of the representatives of the State of virginia, that some co-operation with the executive of that State on the part of the Officers of the Customs is necessary to the perfect execution of the Tobacco inspection Law. That acts directs, that the Tobacco inspectors Shall by every boat or other craft loaded with Tobacco, Send a List of the marks weights &ca of every hogshead of Tobacco there delivered, which Lists every master of a Ship is to lodge with the naval Officer by whom his Ship is cleared.
It being my wish that every assistance may be afforded in the execution of a Law at once So Salutary and important, I request that you will continue to receive these Lists or manifests as has heretofore been practised, and that you will return them to Such persons as the Supreme executive of the State may point out to you.
I am, Sir with respect   Your obedt Servt
A Hamilton

